— Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered April 1, 1982, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We have examined the record and conclude that there was sufficient independent evidence corroborating the testimony of George Owens and Lisa Amato, the defendant’s accomplices, that tended to connect the defendant with the crime charged, namely, robbery in the first degree (see, CPL 60.22 [1]; People v Moses, 63 NY2d 299, 306). We have reviewed the defendant’s other contentions and find them to be without merit. Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.